            Case 2:19-cr-00583-AB Document 68 Filed 01/19/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                      :       CRIMINAL NO. 2:19-cr-583
                                               :

                vs.                            :

                                               :
 RICARDO TORRES                                :

                                         MEMORANDUM

       Defendant Ricardo Torres again moves under 18 U.S.C. § 3142 for a pretrial release order

“allowing his release and placement on home confinement and electronic monitoring.” Second

Mot. for Bail 2, ECF No. 62. Mr. Torres was indicted for violating 18 U.S.C §§ 922(g)(1) and

924(e), possession of a firearm by a felon, with a sentence enhancement under the Armed Career

Criminal Act. The charges stem from a gun that police officers found in Mr. Torres’s waistband

during a traffic stop. Mr. Torres has pleaded not guilty and is awaiting trial.

       In April 2020, Mr. Torres filed his first motion for bail. First Mot. for Bail, ECF No. 35.

On June 2, 2020, this Court denied his motion because the government proved by a preponderance

of the evidence that Mr. Torres poses a flight risk and that he did not allege any specific

vulnerability to COVID-19. Mem. 1, ECF No. 53. On December 11, 2020, he filed a second

motion for bail. Second Mot. for Bail, ECF No. 62. He argues that the Court should reconsider its

order of detention because Mr. Torres is at increased risk of contracting COVID-19 due to his

history of smoking and urinary tract infections. Id. at 3. The government opposes his release,

arguing that Mr. Torres has not alleged any additional reasons to demonstrate he is not a flight risk

and that COVID-19 alone does not justify his release. After considering all submissions, the Court

finds that the government has proven by a preponderance of the evidence that Mr. Torres still

poses a flight risk and that he has not alleged any specific vulnerability to COVID-19. The Court


                                                   1
               Case 2:19-cr-00583-AB Document 68 Filed 01/19/21 Page 2 of 5



will therefore deny the motion.

    I.        DISCUSSION

          Under the pretrial release statute, a “judicial officer shall order the detention of the person

before trial” if “the judicial officer finds that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of any other person and

the community.” 18 U.S.C. § 3142(e)(1). The government normally bears the burden of proving

that the defendant should be detained. See id. § 3142(f); United States v. Himler, 797 F.2d 156,

160-61 (3d Cir. 1986). The standard for proving that the defendant is a danger to the community is

higher than the standard for proving that the defendant is a flight risk. The government must prove

by clear and convincing evidence that the defendant is a danger to the community, see 18 U.S.C.

§ 3142(f), or by a preponderance of the evidence that the defendant is a flight risk, see Himler, 797

F.2d at 160-61. If the government fails to prove that no condition or combination of conditions

could assure the defendant’s appearance and the safety of the community, the statute requires

granting pretrial release.

          “[I[n determining whether there are conditions of release that will reasonably assure the

appearance of the person as required and the safety of any other person and the community,” the

court must consider the following factors:

         (1) the nature and circumstances of the offense charged, including whether the
             offense is a crime of violence, a violation of section 1591 [sex trafficking], a
             Federal crime of terrorism, or involves a minor victim or a controlled substance,
             firearm, explosive, or destructive device;
         (2) the weight of the evidence against the person;
         (3) the history and characteristics of the person, including--
               (A) the person’s character, physical and mental condition, family ties,
                   employment, financial resources, length of residence in the community,
                   community ties, past conduct, history relating to drug or alcohol abuse,
                   criminal history, and record concerning appearance at court proceedings;
                   and
               (B) whether, at the time of the current offense or arrest, the person was on

                                                      2
            Case 2:19-cr-00583-AB Document 68 Filed 01/19/21 Page 3 of 5



                  probation, on parole, or on other release pending trial, sentencing, appeal,
                  or completion of sentence for an offense under Federal, State, or local law;
                  and
      (4) the nature and seriousness of the danger to any person or the community that
          would be posed by the person’s release.

18 U.S.C. § 3142(g).

        Taking these factors into consideration, the Court finds that the government has again

proven that Mr. Torres’s history of failing to appear and forfeiting bail shows that no conditions of

release will reasonably assure his appearance. As in his first motion, Mr. Torres cites his lifelong

residence in Philadelphia, the care he provides for his 9-year-old child, and the availability of home

confinement with his girlfriend and child as evidence of his community ties. Second Mot. for Bail

3. He also offers that he would have gainful employment on release and to pledge six properties as

surety. Id. at 4. These arguments are the same ones raised by Mr. Torres in his first motion.

Unfortunately, he fails to provide any additional arguments about his flight risk that would cause

the Court to reconsider its first bail decision.

        The community ties Mr. Torres does cite are still outweighed by Mr. Torres’s long history

of failures to appear. The government noted numerous failures to appear in at least seven different

cases from 2008 to 2018 in the government’s response to Mr. Torres’s first motion. See Gov’t’s

Supp. Resp. to Def.’s First Mot. 2-6, ECF No. 47. In one 2008 case, Mr. Torres failed to appear

five times—including at trial—and forfeited bail four times. See id. Ex. A-1 at 5-10, 26, ECF No.

47-1. Mr. Torres argued that he has changed since then, particularly since becoming a father and

developing stronger family ties. Second Mot. for Bail 3. Unfortunately, he has also failed to

appear and forfeited bail as recently as 2013 and 2018. See id. Ex. A-14 at 226, 229; id. Ex. A-18

at 281, 284. Further, Mr. Torres was on probation and pretrial release for separate charges at the

time of his arrest. See Resp. to Mot. Ex. A at 38, 50, ECF No. 38-1. His history of noncompliance

with court authority leads the Court to still conclude that no combination of conditions of release


                                                   3
            Case 2:19-cr-00583-AB Document 68 Filed 01/19/21 Page 4 of 5



will assure his presence.

       The COVID-19 pandemic does not provide a basis for granting Mr. Torres pretrial release.

As an initial matter, Mr. Torres again moves for release under the general detention standard, §

3142(a). This subsection only authorizes the court to consider whether conditions of release will

assure the defendant’s appearance and the safety of the community. He does not argue that the

court should exercise its power under § 3142(i) to “permit the temporary release of the [defendant],

in the custody of a United States marshal or another appropriate person, to the extent that the

judicial officer determines such release to be necessary for preparation of the person’s defense or

for another compelling reason.” 18 U.S.C. § 3142(i). In any case, he has not demonstrated such a

“compelling reason.”

       Mr. Torres argues that he “has had a urinary tract infection since his admission to the

detention center and he has been a smoker.” Second Mot. for Bail 3. The Court takes the COVID-

19 pandemic very seriously and is acutely aware of the risks presented to detainees and

incarcerated people. Unfortunately, Mr. Torres has not demonstrated that he is at a heightened risk

for the virus. The Centers for Disease Control does not consider a history of urinary tract

infections to be a potential risk factor for COVID-19 and Mr. Torres’s medical records indicate no

history of smoking. 1 The Third Circuit has advised that “the existence of some health risk to every

federal prisoner as the result of this global pandemic does not, without more, provide the sole basis

for granting release to each and every prisoner within our Circuit.” United States v. Roeder, No.

20-1682, 2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). Unfortunately, Mr. Torres has not

demonstrated more.

       For the above reasons, the Court will deny Mr. Torres’s second motion for bail.



1
  See COVID-19 People with Certain Medical Conditions, Centers for Disease Controls and Prevention
(accessed Jan. 19, 2021, updated Dec. 29, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.

                                                   4
          Case 2:19-cr-00583-AB Document 68 Filed 01/19/21 Page 5 of 5



                                    _S/Anita B. Brody________________
                                    ANITA B. BRODY, J.

XC Speedy Trial

Copies VIA ECF on ______




                                       5
